 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                            Case No.: 2:19-cr-00295-GMN-NJK
 7                          Plaintiff,                          Order Setting Hearing
 8   v.
 9   MARIO CASTRO, et al.,
10                         Defendants.
11         The Court SETS a status hearing regarding discovery in the instant case for January 6,
12 2020, at 10:00 a.m. All counsel are required to be personally present.
13         IT IS SO ORDERED.
14         DATED: December 26, 2019.
15
16
17                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                   1
